                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERI CA ,                       Case No. 19-cv-749-jdp and
                                                           10-cv-141-jdp
                    Plaintiff-Respondent,
v.

GALE RACHUY ,

                    Defendant-Petitioner.

                               NOTICE OF APPEAL


        The undersigned Defendant-Petitioner hereby appeals the December 20 , 2019 ,

t o the Uni ted State s Court of Appeals for the Seventh Circuit.   This Order is

deemed to be a final Order in which an appeal may be taken.

       Defendant-Petitioner believes that the Order denying a certificate of

appealability by both j udges of the Western Distric t of Wisconsin have indeed

concluded the appeal is not taken in good faith, is clearly unf ounded where the se

two district j udges have refused to review the United States Supreme Court's

decision of February 20 , 2019, of Garza v. Idaho, 586 U.S.         139 L. Ed . 2d.

277 (2019)(Innefective assistance of counsel to not file notice of appeal) see

also Circuit Rule 5l(a)(c).




Federal    son Camp
Post Office Box 1000
Duluth, MN 55814-1000

App el lant Prose
